Citation Nr: 1710284	
Decision Date: 03/31/17    Archive Date: 04/11/17

DOCKET NO.  13-24 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for hyperemia of the eyes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher M. Collins, Associate Counsel







INTRODUCTION

The Veteran served on active duty from April 1951 to March 1953.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  This matter was last before the Board in December 2015, whereupon the Board increased the rating of the hyperemia of the eyes to 10 percent and remanded the claim for an evaluation of whether a rating in excess of 10 percent was warranted.  Following the issuance of a March 2016 supplemental statement of the case in which the RO maintained the 10 percent rating, the case was returned to the Board.  Rather than proceed with adjudication, the Board in August 2016 sent the Veteran's claims file to an ophthalmologist with the Veterans Health Administration (VHA) for an addendum opinion regarding the Veteran's claim.  After securing an addendum opinion in January 2017, the VHA returned the case to the Board for its adjudication.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran does not currently have active conjunctivitis. 

2.  For the entire appeal period, the Veteran's mild hyperemia did not manifest with any vision impairment. 


CONCLUSION OF LAW

The criteria for the assignment of a disability rating in excess of 10 percent for mild hyperemia have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.79, 4.118, 4.124a, Diagnostic Codes 6099-6018, 6066 (2016).    


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, enlarged VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim.  Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of any information, and any medical or lay evidence, not previously provided to VA that is necessary to substantiate the claim.  In a claim for increased rating, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Pursuant to its obligations under the VCAA, VA is required to provide notice to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  

Here, the Veteran was provided with notice in April 2011 which was fully compliant with 38 C.F.R. § 3.159(b) and the notice requirements set forth in Dingess.  There are no defects of notification in this case requiring additional development or adjudication prior to final Board action on this claim.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining that evidence which is necessary to substantiate his claim.  The Board has obtained copies of the Veteran's service medical and personnel records as well as post-service treatment records, both from VA and from private providers.  He was afforded thorough VA examinations in May 2011, January 2014, and in July 2016.  The Board also obtained a VHA medical opinion in January 2017.  Furthermore, the Veteran has submitted personal statements in support of his claim.  He has not identified any additionally available evidence for consideration. 

In recognition of these efforts by the RO to obtain the known evidence that may substantiate the Veteran's claims, and it being clear that the Veteran has not indicated that there exists additional evidence to support his claim, the Board concludes that no further assistance is required to be provided to the Veteran in developing the facts pertinent to his claim in order to comply with the duty to assist.  

Factual Background and Analysis

Service connection was initially granted via a June 1954 rating decision for bilateral conjunctivitis, evaluated as 10 percent disabling effective April 1954.  Thereafter, in a July 1959 rating decision, the RO recharacterized the eye condition as hyperemia and reduced the evaluation to a noncompensable rating effective June 1959.  The current claim arises from the Veteran's appeal of a May 2011 rating decision denying a claim of entitlement to a compensable rating for hyperemia.  In a December 2015 decision and remand, the Board increased the evaluation of the hyperemia to 10 percent and remanded the case for further development to determine whether a rating in excess of 10 percent was warranted.  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2016).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2. 

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran is currently evaluated under Diagnostic Code (DC) 6099-6018. Hyphenated Diagnostic Codes are used when a rating under one Diagnostic Code requires use of an additional Diagnostic Code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27.  When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the Diagnostic Code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, diseases of the eye, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a Diagnostic Code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.  In this case, the RO determined that the Diagnostic Code most analogous to the Veteran's eye disabilities is DC 6018, which pertains to chronic conjunctivitis. 

Diagnostic Code 6018 provides the criteria for rating chronic conjunctivitis (Non trachomatous).  When active (with objective findings, such as red, thick conjunctivae, mucous secretion, etc.) a 10 percent rating is warranted.  When inactive, it is to be evaluated based on residuals, such as visual impairment and disfigurement.  38 C.F.R. § 4.79, Diagnostic Code 6018.

The severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.79.  Under those criteria, impairment of central visual acuity is evaluated from noncompensable to 100 percent based upon the degree of the resulting impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  38 C.F.R. § 4.79, Diagnostic Codes 6061 to 6066. Disability ratings for impaired vision are generally based on corrected distance vision with central fixation.  38 C.F.R. § 4.76.


Under DC 6066, a non-compensable rating is assigned for impairment of central visual acuity when vision in both eyes is correctable to 20/40.  A 10 percent rating is assigned for impairment of central visual acuity in the following situations: (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; ( 2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; (3) when vision in both eyes is correctable to 20/50; or (4) when the corrected visual acuity is 20/50 in one eye and 20/40 in the other eye. 38 C.F.R. § 4.79, DC 6066.  A 20 percent rating is assigned for impairment of central visual acuity in the following situations:  (1) 20/70 in one eye and 20/50 in the other eye; (2) 20/100 in one eye and 20/50 in the other eye; (3) 20/200 in one eye and 20/40 in the other eye; or (4) 15/200 in one eye and 20/40 in the other eye.  Diagnostic Code 6066 also provides for higher levels of impairment of central visual acuity, up to a maximum 90 percent rating when vision is 10/200 in both eyes.  Id. 

The Veteran was afforded an eye examination through VA in May 2011 to evaluate the severity of his mild hyperemia.  His visual acuity on the examination was 20/100 in the right eye and approximately 20/400 in the left eye.  

The Veteran was afforded a new VA eye examination in January 2014 to again evaluate the severity of his mild hyperemia.  His visual acuity on that examination was 20/40 or better in the right eye and 20/50 in the left eye.  The examiner also reported that there was a difference equal to two or more scheduled steps between near and distance corrected vision, with the near vision being worse.  In such cases, the examination report must include at least two recordings of near and distance corrected vision and an explanation of the reason for the difference.  38 C.F.R. 
§ 4.76 (b)(3)(2016).  Second recordings of corrected near and distance vision revealed visual acuity of 20/50 for both eyes and for both near and distance.  The explanation for the significant difference between distance and near corrected vision was the fact that the Veteran was not able to focus on the examination and his mind tended to wander.  No conjunctivitis was noted on the examination.  

The Veteran was afforded yet another VA examination in January 2016 to again evaluate the severity of his mild hyperemia.  His visual acuity on that examination was 20/70 for both eyes for corrected distance and 20/100 for both eyes for corrected near.  The examiner did not find that there was any difference between distance and near corrected vision, nor was the near vision worse; therefore, no further recordings were made.  No conjunctivitis was noted on the examination.  

The January 2016 examiner noted that the refraction and confrontation visual field findings were totally inconsistent with the Veteran's kinetic visual field and 24-2 visual fields, as these secondary measures suggested very advanced vision loss.  In the examiner's estimation, the Veteran had some diminished vision and decreased confrontation visual fields, but the diminishment was not substantial.  The examiner noted that the prior examination which showed that the Veteran's vision was much worse were done without the aid of a physician to keep the Veteran focused on his examination.  Therefore, the examiner concluded that the variability of the visual acuity findings was attributable to the Veteran's inability to focus.  In addition, the examiner noted that an optical coherence tomography (OCT) test they administered revealed only slightly abnormal nerve fiber thickness not suggestive of the Veteran's self-reported near-blindness.  

The January 2016 examiner also diagnosed the Veteran with several additional eye conditions, including glaucoma, macular degeneration and pseudophakia.  The examiner found that the Veteran's decrease in visual acuity was attributable to glaucoma.  With regards to the etiology of the three distinct eye conditions, the examiner found that it was less likely than not that any of the three were a result of the service-connected hyperemia.  In support thereof, the examiner noted that hyperemia is not known medically to be a cause of either glaucoma, macular degeneration, or pseudophakia.  Furthermore, the examiner highlighted the fact that the Veteran was not currently experiencing symptoms of hyperemia. 

In the August 2016 VHA opinion request, the Board directed the VHA ophthalmologist to clarify the following four issues: 1) Whether hyperemia manifested any visual impairment; 2) Whether any visual impairment resulting from hyperemia could be distinguished from the visual impairment resulting from the Veteran's other eye conditions; 3) If the visual impairment stemming from the eye conditions could not be distinguished, what information would be necessary in order to do so; and 4) Whether hyperemia manifested in any other way.  In a January 2017 response, the VHA ophthalmologist stated that hyperemia alone does not cause visual impairment.  Instead, she found that the Veteran's loss of visual acuity was likely the result of either environmental situations, an age-related dry eye condition, or due to the medications he was prescribed for his glaucoma.  More specifically, she discussed how the preservatives in glaucoma eye drops have been known to cause hyperemia or alternatively how wind or air conditioners/heaters can contribute to dry eyes, which in turn can result in decreased visual acuity.  The examiner concluded by confirming that the hyperemia did not manifest in any demonstrable impairment. 

Upon consideration of the evidence, the Board finds that the disability picture for the Veteran's mild hyperemia does not warrant a rating in excess of 10 percent.  The Veteran's current 10 percent rating is based off of a decrease in visual acuity.  38 C.F.R. § 4.79, Diagnostic Codes 6066 (2016).  However, as determined by the January 2016 VA examiner and confirmed by the January 2017 VHA ophthalmologist, the Veteran's hyperemia does not result in any visual impairment.  In evaluating the probative value of a medical opinion, VA is guided by the principle that an opinion must be supported by sufficient evidence and cannot necessarily rely solely on the claim file alone.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).  The probative value of a medical opinion is also generally based on the scope of the examination or review, as well as the relative merits of the analytical findings; the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  As the January 2016 VA examiner and January 2017 VHA ophthalmologist reviewed the claims file and provided a rationale supported by medical knowledge and experience, the Board finds that both opinions are highly probative of the issue of whether the Veteran's hyperemia results in any visual impairment.  

In summation, the Veteran's currently assigned 10 percent rating is based on visual impairment, which the Board has determined is not due to hyperemia.  Accordingly, although the Board will not disturb the 10 percent rating, it cannot increase the evaluation of the mild hyperemia for visual impairment that is not attributable to the hyperemia.  Furthermore, the Board cannot assign a separate 10 percent rating for active conjunctivitis pursuant to Diagnostic Code 6018 as the record shows that the Veteran's hyperemia is currently in remission and has been that way for several years.  Accordingly, the Board concludes that the preponderance of the evidence is against a higher rating for mild hyperemia during the entire pendency of the appeal.  

Extraschedular Considerations

The Board considered whether the service-connected disability represents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  See 38 C.F.R. § 3.321 (b)(1) (2016); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.") 

Here, the rating criteria for the mild hyperemia reasonably describes the Veteran's disability level and symptomatology.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

Finally, the Veteran has not asserted, nor does the evidence suggest, that his service-connected mild hyperemia renders him unable to secure or follow a substantially gainful occupation. Rice v. Shinseki, 22 Vet. App. 447 (2009).  






ORDER

A disability rating in excess of 10 percent for hyperemia of the eyes is denied.   




____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


